Citation Nr: 1444715	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-23 510	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury.

2.  Entitlement to service connection for a neck injury. 

3.  Entitlement to service connection for a back injury. 

4.  Entitlement to service connection for migraine headaches.

5.  Whether the reduction of the rating for service-connected bilateral hearing loss, from 30 percent to 10 percent, effective February 1, 2014, was proper.

6.  Entitlement to a compensable rating for left ear hearing loss. 

7.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

8.  Entitlement to a rating in excess of 20 percent for left knee osteochondritis dissecans with degenerative joint disease (DJD), status post unicompartmental arthroplasty (left knee disability).

9.  Entitlement to a total disability rating (TDIU) based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1983 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008, January 2009, April 2009, August 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

During the pendency of the Veteran's appeal for a compensable rating for left ear hearing loss, an April 2009 rating decision granted service connection for right ear hearing loss, and assigned a 30 percent rating for bilateral hearing loss.  A June 2009 supplemental statement of the case noted that prior to February 23, 2009, the Veteran's appeal concerned only his evaluation for left ear hearing loss, but thereafter his appeal was construed to include the evaluation of bilateral hearing loss.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As the matter of unemployability has been raised, it has been recognized as part and parcel of the increased rating appeal and is before the Board.

On his substantive appeal, the Veteran requested a hearing.  In a September 2011 correspondence, the Veteran withdrew his request in writing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The issues of entitlement to a TDIU, entitlement to service connection for residuals of a TBI, migraine headaches, neck disability, and a back disability, and the issue of whether the reduction of the rating for service-connected bilateral hearing loss from 30 percent to 10 percent, effective February 1, 2013, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to February 23, 2009, at worst, the Veteran had Level I hearing loss in his right ear and Level VI hearing loss in his left ear.  

2.  Beginning February 23, 2009, the probative evidence of record indicates that the Veteran had, at worst, Level VI hearing loss in his right and left ears.

3.  Throughout the entire period on appeal, the Veteran's left knee disability manifested by intermediate degrees of pain, weakness, and limitation of motion; it did not manifest by chronic residuals consisting of severe painful motion or weakness. 




CONCLUSIONS OF LAW

1.  Prior to February 23, 2009, the criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Beginning February 23, 2009, the criteria for a rating in excess of 30 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  Throughout the entire period on appeal, the criteria for a rating of 30 percent, but no higher, for a left knee disability have been met.  38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055, 5256-5261, 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated October 2008, March 2009, and February 2010, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified him of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that he was expected to provide.  The letters also notified him of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in May 2008, January 2009, March 2010, April 2010, July 2010, September 2010, April 2012, August 2012, and April 2014.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Left Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2013).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran's left knee disability has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5258 (2013).  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2013).  Thus, the hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, is the service-connected disorder, as there is no Diagnostic Code for osteochondritis dissecans with DJD, status post unicompartmental arthroplasty.  

Under Diagnostic Code 5055, knee prosthesis, the minimum rating after a knee replacement is 30 percent.  If there are intermittent degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), and 5262 (impairment of the tibia and fibula).  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees is noncompensable.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  

The results of the pure tone audiometry test and speech discrimination test are charted on Table VI or Table VIA for exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85 (2013).  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2013) when an exceptional pattern of hearing loss is shown.  

When an examiner determines that the use of the speech discrimination test is inappropriate, Table IVA is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  38 C.F.R. § 4.85(c) (2013).  The percentage evaluation is then determined from 38 C.F.R. § 4.85, Table VII (2013) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2013).

Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Knee 

VA treatment records dated June 2007 through August 2007 noted that the Veteran had multiple prior left knee surgeries, reported severe left knee pain, used a cane, could walk only half a block, and had been unable to work for the last 2 years because of his knee.  Physical examination revealed that the Veteran had flexion to approximately 80 degrees and was unable to fully extend his knee.  He was advised to wear his knee brace and avoid climbing stairs.

Treatments records from February 2008 noted that the Veteran reported constant knee pain, even without weight bearing, and snapping and cracking sensations in his knee.  Upon physical examination, lower extremity strength and distal pulses were normal, he had flexion to 115 degrees, extension to 3 degrees, his knee was stable to varus and valgus stressing, and there was no evidence of effusion or crepitus.  X-rays showed that the Veteran had no acute fracture or dislocation.  A benign cyst, posterior patellar osteophytes, and moderate joint effusion in the suprapatellar bursa were noted, but his lateral knee compartment was well maintained, his joint replacement was stable, and there was no evidence of loosening.

Rehabilitation records in February and March 2008 noted that the Veteran had a mild limp favoring his left leg and could only squat approximately 75 percent of normal.  Mild crepitus and mild relative laxity were noted when varus stress was applied during extension, but muscle strength and reflex testing was normal.  The Veteran had flexion to 105 degrees and extension to 5 degrees.  

In a May 2008 VA treatment record the Veteran described his knee pain as aching, dull, nagging, pressure, cramping, burning, shooting, sharp, pins and needles, and radiating.  He stated the pain was alleviated by hydrocodone and aggravated by bending, walking, and climbing.   

At his May 2008 VA examination, the Veteran reported limitations with walking, kneeling, and exercising.  He stated that his knee pain affected his employment and that he had not worked in 2-3 years.  He rated his knee pain as a 7/10.  He denied numbness, tingling, and paresthesias.  The examiner noted that the Veteran did not need assistive devices for walking, had no constitutional symptoms of arthritis, and had not experienced incapacitating episodes.  The examiner indicated the Veteran could stand for one hour and walk a quarter mile.  

Upon examination, deformity, pain, stiffness, weakness, flare-ups, and limitation of motion were noted.  The Veteran reported that during flare-ups his left knee was limited to 75 percent of normal functioning.  No abnormal gait or weight bearing was evident.  Upon range of motion testing, the Veteran's flexion was at worst 115 degrees during repetitive use testing.  The Veteran's extension during repetitive use testing was, at worst, 10 degrees.  The Veteran reported no change in pain during his range of motion testing.  His muscle strength was 4/5 for both flexion and extension, but his overall lower extremity strength was normal.  The examiner noted that there was no evidence of crepitus, clicks or snaps, grinding, instability, patellar abnormality, effusion, dislocation, or locking.  The examiner opined that the Veteran's left knee condition affected his daily activities by decreasing his ability to exercise and that prolonged sitting, standing, and traveling caused pain.  

A June 2008 treatment record noted that the Veteran was 5 years status post left unicompartmental knee arthroplasty.  The Veteran reported that he had increasing pain since his partial knee replacement.  Upon physical examination, he had normal strength and distal pulses; full flexion, extension to 3 degrees, no erythema, effusion, or crepitus.  His surgical incision was well healed and his knee was stable to varus and valgus stressing.

An October 2008 treatment record noted the Veteran had flexion to 80 degrees and extension to 25 degrees, his knee was stable to varus and valgus stress, but he had tenderness to palpation over the medial joint line.  A November 2008 treatment record noted that the Veteran reported little had changed since his last examination, except he had flexion to 90 degrees and extension to 20 degrees.

On a March 2009 intake record from the Bone and Joint Clinic S.C., the Veteran indicated that he had experienced stiffness, pain, swelling, weakness, redness, or limitation of motion within the last 6 months.  

VA physical therapy records from April 2009 noted that the Veteran reported left knee pain and weakness.  He also stated that he fell on black ice and that the fall aggravated his knee problems.  It was noted that the Veteran had normal strength, walked without a limp, and had flexion to 100 degrees.  An April 2009 orthopedic consultation record indicated that the Veteran had tenderness to palpitation over the medial epicondyles, vastus medialis muscle, and area over his surgical incision.  The physician noted that range of motion testing was difficult due to guarding, but estimated that the Veteran had flexion to 80 degrees and extension to 10 degrees.  

At an August 2009 orthopedic consultation, the Veteran reported increasing pain since his partial knee replacement.  X-rays revealed no significant abnormalities.  Upon examination, a well-healed surgical scar was noted, the entire medial knee area was exquisitely tender to palpation, but without a localized focal point.  He had painful range of motion with flexion to approximately 80 degrees and extension to 10 degrees.  Some weakness was evident in the Veteran's quadriceps and hamstrings.  The physician stated that although the etiology of the pain was unclear, the Veteran's severe pain significantly limited ambulation and daily activities.

Treatment records from September 2009 through November 2009 noted that the Veteran had no evidence of joint pain, swelling, or redness, and that his prescription pain medication was effectively controlling his pain and allowing him to perform his activities of daily living.  

In a March 2010 statement, the Veteran stated that he had been prescribed foot inserts for proper foot/leg alignment, that he slept with a body pillow, that his knee pain was worsening, and that he was awaiting a total left knee replacement.  

At his March 2010 VA examination, the Veteran reported he used a knee brace and cane outside of his home.  The examiner noted that x-rays from March and April 2009 indicated slight effusion and mild to moderate DJD, but otherwise his knee was stable and showed no laxity.  The Veteran noted that he took narcotic pain medication, and that his knee popped, snapped, and ached.  The Veteran reported left knee deformity, giving away, instability, pain, stiffness, weakness, incoordination, flare-ups, and weekly episodes of locking, swelling, and tenderness.  He stated that during flare-ups he was limited to 25 percent functioning.  He denied episodes of dislocation or subluxation.  No abnormal weight bearing was noted.  Upon examination, tenderness, guarding, and clicks were noted, but there was no objective evidence of crepitation, locking, effusion, snapping, grinding, instability, or, patellar or meniscus abnormality.  The Veteran had flexion to 110 degrees and extension to 3 degrees, without evidence of DeLuca factors.  The Veteran's left leg was noted to be smaller than his right; his strength was 4/5.  His surgical scar was stable, non-painful, and without adhesive capsulitis.  The Veteran reported that he had been unemployed since approximately 2004 secondary to his knee pain.  The examiner opined that the Veteran's left knee had significant effects on his occupation in the form of decreased mobility, problems lifting and carrying, decreased strength, and pain, but had mild to no effects on his usual daily activities. 

A March 2010 VA treatment record noted that the Veteran's October 2010 total knee replacement (TKR) was postponed indefinitely until the Veteran gained better control over his fluctuating blood sugars. 

At a July 2010 VA examination, the Veteran's report of his symptoms remained largely unchanged.  He reported that he could stand 15-30 minutes, walk a quarter of mile, and required use of corrective shoes, a cane, and a brace.  The examiner noted that weight bearing was affected and that the Veteran had an antalgic gait.  Physical examination findings were unchanged except that pain at rest, moderate medial/lateral instability, locking, and subpatellar tenderness were noted.  The Veteran had flexion to 90 degrees and extension to zero degrees, with objective evidence of pain.  Upon repetitive use testing, the Veteran had flexion to 80 degrees and extension to zero degrees.  The examiner noted that repetitive use testing indicated pain, weakness, fatigue, and incoordination.  The examiner stated that there was noticeable atrophy of the Veteran's left quadriceps muscles and that he demonstrated 80 percent strength during straight leg rising.  The examiner opined that the Veteran's left knee disability had a significant effect on his usual occupation, in the form of decreased mobility, problems lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and increased pain.   

The Veteran was afforded another VA examination in September 2010 to reconcile the discrepancies regarding instability between the March 2010 and July 2010 examination reports.  The Veteran reported that he could stand for 20 minutes and walk for half a block or approximately 10 minutes.  His reported symptoms remained otherwise unchanged.  Upon examination, tenderness, pain at rest, clicks or snaps, and guarding of movement were noted.  There was no objective evidence of crepitation, grinding, instability, or knee abnormalities.  The Veteran had flexion to 65 degrees, extension to zero degrees in prone position, and extension to 15 degrees in supine position.  Pain during range of motion was objectively evident.  The examiner noted that there were no additional limitations with repetitive range of motion testing.  The examiner diagnosed the Veteran with left knee osteochondritis dissecans with DJD, without evidence of instability or subluxation on examination.  

A July 2011 VA treatment record noted that the Veteran's TKR continued to be postponed until he gained better control of his blood sugar levels.  A November 2011 VA treatment record noted that the Veteran reported left knee pain.  Upon examination, the Veteran appeared comfortable, walked with a slight startup limp, and evidenced tenderness to palpations.  His knee alignment was neutral, with no evidence of effusion or instability.  He had flexion to 130 degrees and extension to zero degrees.  X-rays revealed a unicondylar knee that was stable with regard to loosening or wear.  

At his August 2012 VA general medical examination, the Veteran walked with a normal gait and appeared comfortable while sitting in the examination room.  He reported that he was able to perform all activities of daily living without assistance, could stand for 15 minutes, and could walk half a block.  He stated that his knee had worsened since his last examination and was aggravated by walking and climbing stairs.  He rated his pain as a 7/10.  He stated that he occasionally wore a knee brace.  The Veteran had flexion to 110 degrees and extension to zero without evidence of pain.  No additional loss in range of motion was elicited during repetitive use testing.  Muscle strength testing and anterior instability, posterior instability, and medial/lateral stability testing were normal.  There was no evidence of pain on palpation or evidence of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a history of multiple knee surgeries, but had no residual symptoms.  

A February 2014 treatment record noted that the Veteran reported that his knee gave out and caused him to fall and land on his knee.  He reported that he had pain, a crunching sensation, and swelling in his knee.  An orthopedic consultation was ordered and the Veteran was provided crutches and instructed to return if his symptoms worsened.  A March 2014 orthopedic consultation record noted that the Veteran walked with a slight limp and slight varus of his knee.  He had flexion to 130 degrees and extension to zero degrees.  The Veteran had no tenderness to palpation or significant swelling.  X-rays indicated some increased wear along the medial side of the joint replacement and the development of some lateral arthritis.  

At his April 2014 VA examination, the Veteran reported he experienced crepitation with movement even with non-weight bearing.  He stated that he had laxity, that his knee locked while walking, and that he had stiffness in the morning that usually lasted 10-15 minutes.  He described his pain as a dull and rated it as 7/10.  He noted that playing basketball caused knee pain, but indicated he had not had any incapacitating episodes.  He noted that he regularly used a cane, but stated that it was for his right leg DJD.  The Veteran had flexion to 130 degrees and extension to zero degrees without any objective evidence of pain.  The Veteran reported that his range of motion was limited by a tight hamstring and not by his knee.  Upon repetitive use testing, there were no additional limitations.  

The examiner opined that the Veteran did not have weakness, fatigability, or incoordination that would limit functional ability during flare-ups or during repetitive use.  There was no tenderness to palpation, loss of muscle strength, instability, recurrent patellar subluxation, dislocation, or evidence of crepitation during the examination.  The examiner indicated that the Veteran's surgical scar was well healed and not painful, unstable, or more than 6 square inches.  X-rays showed no evidence of patellar subluxation, were consistent with prior x-rays, and were otherwise insignificant.  With regard to the functional effects of his knee disability, the examiner noted that the Veteran had less movement than normal, disturbed locomotion, a slight left limp, and no longer played sports.  

At the outset, the Board notes that the Veteran has been assigned the maximum available rating of 20 percent under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  Accordingly, an increased rating for the Veteran's left knee disability is not available under Diagnostic Code 5258.  Id.

The Board notes that the Veteran is status post unicompartmental knee arthroplasty.  By its very terms, Diagnostic Code 5055 applies to prosthesis of the knee and does not differentiate between total and partial knee replacements.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  There is no indication of any intent on the part of VA to limit the application of Diagnostic Code 5055 only to total knee replacements.  See Fed. Reg. 45,348 (final rule).  Accordingly, the Board finds that Diagnostic Code 5055 applies to the partial knee replacement and must be considered in determining whether a higher rating may be assigned.  Id. 

Pursuant to Diagnostic Code 5055, the minimum rating after a knee replacement is 30 percent.  If there are intermittent degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), and 5262 (impairment of the tibia and fibula).  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  

After reviewing the evidence of record, the Board finds during the period on appeal the Veteran's left knee disability manifested with chronic residuals of severe painful motion or weakness.  VA treatment records indicate only intermittent objective painful motion and moderate weakness.  Specifically, VA treatment records consistently indicated that the Veteran's strength was, at worst, 4/5 or 80 percent of normal.  Furthermore, while objective pain during range of motion testing was occasionally noted, it was not consistent nor did it result in a significant reduction in the Veteran's range of motion.  Thus, a 60 percent rating under Diagnostic Code 5260 is not warranted.  Id.    

The Board considered whether a rating in excess of the minimum 30 percent was warranted for residual weakness, pain, or limitation of motion.  Pursuant to Diagnostic Code 5055, intermittent manifestations are rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), and 5262 (impairment of the tibia and fibula).  The evidence does not support an award for an increased rating under Diagnostic Code 5256 for ankylosis of the knee, or Diagnostic Code 5262,for impairment of tibia and fibula, as these disabilities have not been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2013).  With regard to Diagnostic Code 5260, limitation of flexion of the knee, the evidence of record indicates that throughout the appeal period, the Veteran's flexion ranged from 140 degrees to 65 degrees.  Accordingly, a compensable rating for limitation of flexion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013) (noting that flexion limited to 60 degrees warrants a non-compensable rating).  With regard to Diagnostic Code 5261, VA examination reports and treatment records from June 2007 to June 2008 and from April 2009 through April 2014 noted that the Veteran's left knee extension ranged from zero to 10 degrees.  VA treatment records in October 2008 and November 2008 noted that the Veteran's extension ranged from 20 to 25 degrees.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013) (stating that a 40 percent rating is warranted for extension limited to 30 degrees).  

Hearing Loss

During the pendency of the Veteran's appeal for a compensable rating for left ear hearing loss, an April 2009 rating decision granted service connection for right ear hearing loss and assigned a 30 percent rating for bilateral hearing loss effective February 23, 2009.  

Left Ear Hearing Loss

Audiology records from December 2007 through April 2008 noted that the Veteran reported that he had trouble hearing despite recent adjustments to his hearing aid.  The Veteran's bilateral hearing was retested and noted to be stable, but no audiogram results were noted.  

At his January 2009 audiology examination, the Veteran's left ear speech recognition score was 58 percent and his pure tone thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
Avg.
25
25
40
45
55
41.25

The examiner opined that the Veteran's left ear hearing loss did not affect his usual daily activates or occupation.  

The Veteran's hearing impairment levels correspond to Level I in the right ear and Level IV in the left ear under Table VI.  38 C.F.R. § 4.85 (2013) (stating that when only one ear is service-connected the non-service connected ear is assigned a Roman numeral I).  Intersecting Levels I and IV under Table VII results in a non-compensable rating.  

The Board also considered the provisions of 38 C.F.R. § 4.86 (2013) governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86(a), (b) (2013).

In short, at no time during the appeal period did the Veteran's left ear hearing loss disability warrant a compensable rating.

Bilateral Hearing Loss

At his April 2009 VA audiological examination, the Veteran's right ear speech recognition score was 52 percent and his left ear score was 54 percent.  His pure tone thresholds were as follows:





HERTZ




500
1000
2000
3000
4000
Avg.
Right
20
25
35
55
65
45
Left
25
25
40
45
60
42.5

The examiner opined that the Veteran's bilateral hearing loss would have a significant effect on his occupation.  

The Veteran's hearing impairment levels correspond to Level VI in both ears under Table VI.  38 C.F.R. § 4.85 (2013).  Intersecting Levels VI and VI under Table VII results in a 30 percent rating.  

At his April 2010 audiology examination, the Veteran reported that he had trouble hearing.  The Veteran's right ear speech recognition score was 56 percent and his left ear score was 52 percent.  His pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
Right
35
35
40
60
65
50
Left
35
40
45
55
60
50

The Board notes that the Veteran's hearing impairment levels correspond to Level VII in both ears under Table VI.  38 C.F.R. § 4.85 (2013).  Intersecting Levels VII and VII under Table VII results in a 40 percent rating.  

However, the examiner opined that the Veteran's pure tone and word recognition scores were not suitable for rating purposes based on objective testing via distortion product otoacoustic (DPOAE) emissions testing.  The examiner explained that DPOAE testing highly suggested that the Veteran's hearing sensitivity would be no poorer than 30 dBHL.  The examiner reasoned that given the discrepancies between the Veteran's presented thresholds and the other objective testing, his word recognition and pure tone thresholds were not suitable for rating purposes.  

At his September 2010 VA audiological examination, the Veteran reported that his hearing loss affected his daily activities in that he had difficulty hearing people talk when there was background noise.  He noted that he frequently had to ask people to repeat themselves.  Upon audiological testing, the Veteran's right ear speech recognition score was 72 percent and his left ear score was 76 percent.  His pure tone thresholds were as follows:





HERTZ




500
1000
2000
3000
4000
Avg.
Right
25
25
35
55
65
45
Left
25
25
40
55
60
45

The Veteran's hearing impairment levels correspond to Level IV in his right ear and Level III in his left ear under Table VI.  38 C.F.R. § 4.85 (2013).  Intersecting Levels III and IV under Table VII results in a 10 percent rating.  

At his October 2012 VA audiological examination, the Veteran reported that he had trouble hearing the television and other people speaking.  His right ear speech recognition score was 80 percent and his left ear was 72.  His pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
Right
30
35
45
60
70
52.5
Left
35
40
50
60
70
55

The Veteran's hearing impairment levels correspond to Level IV in his right ear and Level V in his left ear under Table VI.  38 C.F.R. § 4.85 (2013).  Intersecting Levels IV and V under Table VII results in a 10 percent rating.  

A June 2013 VA audiology record noted that the Veteran's hearing aids were adjusted and that his hearing was retested and found to be stable since his last VA audiological examination.  His pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Avg. 
Right
25
30
45
65
70
52.5
Left
30
35
45
55
70
51.25

The Veteran's hearing impairment levels correspond to Level III in both ears under Table VIA.  38 C.F.R. § 4.85(c) (2013).  Intersecting Levels III and III under Table VII results in a noncompensable rating.  

At his June 2014 VA audiological examination, the Veteran's right ear speech recognition score was 16 percent and his left ear was 12.  His pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
Right
25
30
45
65
70
53
Left
30
35
45
55
70
51

The examiner opined that the Veteran's pure tone and word recognition scores were not suitable for rating purposes because the Veteran had language difficulties, cognitive problems, and inconsistent word recognition scores.  The examiner inquired into the Veteran's perceived functional impact stemming from his hearing loss, and that the Veteran indicated that he could not hear very well and that his hearing aids did not work properly.  

The Veteran's hearing impairment levels correspond to Level III in both ears under Table VIA.  38 C.F.R. § 4.85(c) (2013).  Intersecting Levels III and III under Table VII results in a noncompensable  rating.  

The Board finds that the preponderance of the evidence is against finding that the Veteran's hearing loss warranted a rating in excess of 30 percent at any time during the appeal.  The Board notes that the April 2010 audiological examination speech discrimination and pure tone results supported a 40 percent rating.  However, the VA audiologist opined that those test results were not appropriate for rating purposes.  Moreover, the audiologist provided a reasoned explanation in support of that conclusion.  Accordingly, the Board finds that those examination results are not probative for rating the Veteran's bilateral hearing loss.  The numerous other VA audiological examinations of record indicated that at no time during the appeal period did the Veteran's hearing loss disability more nearly approximate the criteria for a rating in excess of 30 percent.  Accordingly, the Board finds that the evidence is against assigning a rating in excess of 30 percent for bilateral hearing loss.  

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Court of Appeals for Veterans Claims has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the April 2009, September 2010, October 2012, and April 2014 audiologists noted the functional effects of the Veteran's hearing loss.  Therefore, the examination reports have complied with the Martinak requirement and are adequate for rating purposes.
The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological report have been accorded greater probative weight.  

It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, while sympathetic to the Veteran's assertions, a compensable rating for left ear hearing loss prior to February 23, 2009 and thereafter a rating in excess of 30 percent for bilateral hearing loss are not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Here, the rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that either disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

With regard to his left knee disability, pain, stiffness, weakness, decreased strength, crepitus, tenderness, and painful and limited motion are contemplated by the rating criteria.  In regard to the Veteran's bilateral hearing loss, the Veteran stated that he had difficulty hearing.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The Board acknowledges the Veteran's request for extraschedular consideration.  Nevertheless, the Veteran's disability picture comports with the symptoms contemplated by the Rating Schedule and the Board finds that the Veteran's symptoms associated with left knee disability and bilateral hearing loss are more than adequately contemplated by the respective disability ratings assigned.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013) are not met.  

Consequently, the Board finds that the available schedular evaluations are adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to February 23, 2009, entitlement to a compensable rating for left ear hearing loss is denied.  

Beginning February 23, 2009, entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.  

Entitlement to a 30 percent rating for left knee osteochondritis dissecans, with DJD, status post unicompartmental arthroplasty, but no higher, is granted.


REMAND

At his June 2010 TBI examination, the examiner opined that the Veteran had not had an in-service head or neck injury and did not currently have residuals of a TBI or a neck disability.  The examiner opined that the symptoms the Veteran reported on his TBI worksheet were related to his mental health issues, not an in-service TBI.  With regard to his headaches, the examiner diagnosed them as mixed character headaches and opined that they may be related to the Veteran's suboptimal sleep schedule.  Subsequent VA treatment records indicate that the Veteran was diagnosed with a TBI, migraine headaches, cervical facet joint pain, segmental dysfunction of the cervical spine, cervical syndrome, and osteoarthritis of the neck.  As the June 2010 examiner's diagnoses and opinions did not take into account the favorable medical evidence that was subsequently associated with the claims file, the examination report is inadequate for adjudicating the Veteran's claims.   

In a January 2014 treatment record, the Veteran's VA neurologist, Dr. Sandstrom, stated that without seeing the Veteran's claims file he could not add anything to the Veteran's medical records regarding an in-service brain injury.  In a March 2014 letter, Dr. Sandstrom indicated that based on the Veteran's reported history, he had been suffering from headaches for 20 years and that his head injury triggered the onset of those headaches.  As no rationale or explanation was provided, Dr. Sandstrom's opinion is conclusory and inconsistent with his January 2014 notation that he could not provide an opinion without reviewing the Veteran's claims file.  As such, Dr. Sandstrom's opinion is inadequate for adjudicating the Veteran's TBI and migraine headache claims.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  In light of the inadequate and conflicting medical evidence, a remand for an additional VA examination to reconcile the conflicting diagnoses and opinions is warranted.  
With regard to the Veteran's claim for entitlement to service-connection for a back disability, the Veteran was scheduled for VA spine examination; however, that examination was cancelled without explanation.  In denying the Veteran's back claim, the AOJ provided no explanation for the cancelled exam and relied upon the June 2010 TBI examination.  However, the June 2010 examiner only addressed the Veteran's claims for TBI, migraine headaches, and a neck disability.  The examiner did not address the Veteran's back disability claim.  Accordingly, the Veteran should be provided a VA examination to assess the nature and etiology of any back disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

With regard to whether the reduction of the Veteran's rating for service-connected bilateral hearing loss, from 30 percent to 10 percent was proper, the Veteran filed a Notice of Disagreement with the November 2013 rating decision and requested de novo review by a Decision Review Officer (DRO).  The AOJ did not issue a Statement of the Case (SOC), but rather included the issue on the May 2014 Supplemental SOC (SSOC).  Pursuant to 38 C.F.R. § 19.31(a) (2013), a SSOC may not be used to announce a decision on an issue not previously addressed in a SOC.  Therefore, the Veteran has not received due process with regard to that issue.  38 C.F.R. § 19.31 (2013) (stating that "[i]n no case will a supplemental statement of the case be used to announce decisions of the AOJ on issues not previously addressed in a statement of the case").  Accordingly, this matter must be remanded to afford the Veteran due process, to include issuing a SOC and providing the Veteran his requested de novo review by a DRO.

As noted above, VA treatment records indicate that the Veteran is unemployed.  Moreover, the Veteran has consistently maintained that he is unemployed due to his service-connected disabilities.  Accordingly, the Board finds that a TDIU claim is before the Board as part and parcel of the Veteran's claims for increased ratings.  However, the TDIU claim is inextricably intertwined with the remanded service connection claims currently on appeal.  Therefore, the Board may not properly review the Veteran's TDIU until the AOJ develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from May 2014 to present from the VA medical centers in Tomah and Madison, Wisconsin, along with records from all associated outpatient clinics.   

2.  Thereafter, the Veteran should be scheduled for a VA neurological examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, the examiner should address the following:

a.  Identify all diagnoses appropriate to the Veteran's claimed TBI and migraine headaches.  

The examiner should address the conflicting diagnoses and findings of record, including the June 2010 TBI examination and Dr. Sandstrom's treatment records and March 2014 letter, and reconcile such diagnoses and findings with the present examination results and findings.

b.  For each diagnosed condition, state whether it is at least as likely as not (50 percent probability or more) that it began in service, was caused by service or is otherwise related to the Veteran's military service, to include his in-service syncopal episode and associated fall.  

The examiner should consider and address the Veteran's assertion that following his syncopal episode he had head pain and clear fluid draining from his ears.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached and should indicated what information would be needed in order to provide an opinion.

3.  Schedule the Veteran for a VA examination, with an appropriate examiner, to assess the nature and etiology of his asserted neck and back disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnoses appropriate to the Veteran's neck and back symptoms.  

The examiner should address the conflicting diagnoses and findings of record, including the June 2010 TBI examination report and VA treatment records noting reports of back pain and diagnoses of cervical facet joint pain, segmental dysfunction of the cervical spine, cervical syndrome, and osteoarthritis of the neck.

b.  For each diagnosed condition, state whether it is at least as likely as not (50 percent probability or more) that is began in service, was caused by service, or is otherwise related to the Veteran's military service, to include his in-service syncopal episode and associated fall.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached and should indicate what information would be needed in order to provide an opinion.

4.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 
The specialist is requested to address the impact of the Veteran's service-connected disabilities (including bilateral hearing loss, tinnitus, and left knee osteochondritis dissecans with DJD) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

5.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2013) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Provide the Veteran and his representative with a SOC addressing the issue whether the reduction of the Veteran's rating for service-connected bilateral hearing loss from 30 percent to 10 percent, effective February 1, 2013, was proper.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

7.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a SSOC, and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


